Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       DETAILED ACTION
1.	This office action is in response to an amendment received on 5/17/22 for patent application 17/497,116.
2.	Claims 1, 3, 5, 12, 17, 19 are amended.
3.	Claims 1-20 are pending.

RESPONSE TO ARGUMENTS
Applicant argues#1
Double Patenting Rejections
Claims 1, 12, and 17 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16, and 21 of U.S. Patent No. 10,402,794. Claims 1, 12, and 17 stand further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,244,293. Without admitting to the propriety of the rejection, Applicant respectfully requests that the Office hold the rejection in abeyance until the claims are otherwise in condition for allowance.
Additionally, should the claims be otherwise in condition for allowance, Applicant’s undersigned representative respectfully requests that the Examiner call Applicant’s undersigned representative regarding the filing of a Terminal Disclaimer, rather than issuing a next Office Action.
Examiner Response 
Examiner respectfully disagrees.
Examiner acknowledges applicant willingness to file a terminal disclaimer at a future date.
However the double patenting rejection will be maintained.
MPEP Section 804 states:
1.    Provisional Nonstatutory Double Patenting Rejections 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated
The Double Patenting rejection is maintained.


Applicant argues#2
Step 2A, Prong 1
Applicant's independent claim 1, as presented herein, is directed to a method including an inventive user-defined identifier having a specific syntax that is able to be recognized for indicating a financial account of a user. For instance, a payment service system may receive a message that includes the user-defined identifier in lieu of financial account information. The payment service system parses the message to identify the user-defined identifier in the message, and based on identifying the user-defined identifier in the message, interprets the message as conveying an intent to transfer funds from a sending user to a receiving user. Further, based on identifying the user-defined identifier in the message, the payment service system determines that the receiving user is the user and uses the user- defined identifier to access the financial account information associated with the financial account of the user to initiate the transfer of funds to the financial account of the user. Independent claims 12 and 17 are directed to similar subject matter. Because the user-defined identifier has been associated with the financial account of the user, the user-defined identifier can serve as a payment proxy in the message in lieu of the financial account information of the account of the user. Additionally, because the user-defined identifier is used in lieu of the financial account information, the message does not need to include the financial account information of the user and, therefore, the use of the user-defined identifier provides an improvement in communications for securely identifying the account of the user, as well as an efficient technique for identifying, when parsing a message, an intent to transfer funds to the account of the user corresponding to the user-defined identifier that is identified in the message.  Applicant’s independent claims 1, 12, and 17 provide a technique for causing a payment service system to automatically perform a desired action based on identifying the user-defined identifier in a message when parsing the message. Consequently, the focus of Applicant’s claims is on an improved technique for instructing a payment service system to perform a desired action based on the payment service system identifying an indication of an intent to have that action performed due to the inclusion of the user-defined identifier in the message. For instance, the payment service system is able to determine the target of the intended action based on the user-defined identifier being included in the message in lieu of the account information of the user, and further based on the user-defined identifier having been associated with the account of the user when the user-defined identifier is generated by the payment service system. In other words, based on identifying the user-defined identifier having the specified syntax in the message during parsing of the message, the payment service system receives an indication of an intent that causes the payment service system to initiate the transfer, and the payment service system is further able to determine the target of the transfer based on the association of the user-defined identifier with the account of the user. Therefore, the focus of Applicant’s claims is not an abstract idea. 
Examiner Response
Examiner respectfully disagrees.
The claims are reciting the identified abstract idea.
The limitations (receiving, a request to generate a user-defined  identifier for indicating a financial account of the user, wherein the user-defined identifier has a syntax comprising:  a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string; mapping, the user-defined identifier to the financial account of the user, the mapping enabling at least in part the user-identified identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information; receiving, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message identifies the user as the receiving user based on the user-defined identifier, included in the message in lieu of the financial account information of the financial account of the user; parsing the message to identify the user- defined identifier; based at least in part on identifying the user-defined identifier in the message, accessing, the financial account information associated with the financial account of the user using the identified identifier; and based at least in part on accessing the financial account information associated with the financial account of the user, initiating the transfer of funds from a financial account of the sending user to the financial account of the user) are part of the identified abstract idea, a commercial interaction (transferring funds between a sender and a recipient),
The rejection is maintained.

Applicant argues#3
To the contrary, Applicant's claims provide an improvement to electronic communication technology by enabling a simplified technique for instructing a payment service system to perform a desired action based on an parsing a message to identify a user-defined identifier having the unique syntax specified in Applicant’s claims.


Examiner Response
Examiner respectfully disagrees.
There is no improvement to electronic communication technology.
Firstly the parsing limitation (parsing the message to identify the user-identified identifier) is part of the abstract idea.
Also see MPEP 2106.04(a)(2)    Abstract Idea Groupings [R-10.2019]
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rejection is maintained.

Applicant argues#4
Further, Applicant's claimed solution is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of electronic communications, e.g., creating and enabling a user-defined identifier having a unique syntax that can be identified when parsing a message to convey not only an intent for an action to be performed, but also enable identification of the target of the action via the association of the user-defined identifier of the user with account of the user. For instance, similar to the claims in DDR Holdings, LLC, v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), Applicant’s claims “do not broadly and generically claim ‘use of the Internet’ to perform an abstract business practice”. See DDR Holdings at 1258. Instead, Applicant's claims specify a technique including a user-defined  identifier with a specific syntax that causes the payment service system to achieve a desired result. Further, even though Applicant's claims include transferring funds, this does not render the claims themselves abstract. For example, as stated in DDR Holdings, “[t]ne claimed system, though used by businesses, is patent eligible under § 101.” DDR Holdings at 1259. Consequently, for at least these reasons, Applicant's claims are not directed to an abstract idea, and Applicant respectfully requests that the § 101 rejection of independent claims 1, 12, and 17 be withdrawn. Step 2A, Prong 2
Examiner Response
Examiner respectfully disagrees.
As far as the comparison to DDR is concerned, the patent at issue in DDR provided and Internet-based solution to solve a problem unique to the Internet ( the problem in DDR Holdings (conventional Internet hyperlink protocol preventing websites from retaining visitors),  that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of steps after the click of a hyperlink advertisement.
In the instant invention , the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer" analysis. Id. 
Transferring funds between two parties is a business problem.
Appellant is trying to solve this business problem with the use of technology.
The mobile device, payment service system, and database recited in claim 1, is recited at a high level of generality, and is being used as a tool to implement the steps of the identified abstract idea
Therefore there are no additional elements in the claim that are indicative of integration into a practical application.
The rejection is maintained.

Applicant argues#5
Even if Applicant’s independent claims 1, 12, and 17 do include a judicial exception (a point with which Applicant respectfully disagrees), Applicant’s claims integrate the judicial exception into a practical application. For example, Applicant's claims include additional elements that apply the alleged judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For example, Applicant’s independent claim 1 includes a user-defined identifier that includes a currency indicator prefixing at least one alphanumeric character, and that is mapped to the account of the user ina database to enable the user-defined identifier to be used in lieu of account information of the user. In addition, Applicant’s claims include parsing a message to identify the user-defined identifier in the message in lieu of user account information. The identification of the user-defined identifier in the message when parsing the message conveys, to the payment service system, an indication of an intent to transfer funds from the sending user to the user. Additionally, based on identifying the user-defined identifier, the payment service system is able to determine not only the intent to transfer funds, but also the account that is the target of the transfer, and is therefore able to initiate the transfer.
Applicant’s claim 1 includes significant additional elements (e.g., the user- defined identifier of the user having the specified syntax, parsing a message to identify the user-defined identifier, determining an indication of intent based on identifying the user-defined identifier, and further determining the target of the intent based on the user-defined identifier) that impose meaningful limits on the alleged judicial exception. For example, the payment service system is caused to perform the action in response to the user-defined identifier being included in the message, and the payment service system is able to determine the account of the user as the target based on identifying the user-defined identifier in the message. Thus, Applicant’s claims provide an improvement in electronic communications for causing a server to perform a desired action with a desired target merely by including a user- defined identifier having a specified syntax in a message in lieu of account information of the user. 

In view of the foregoing, even if Applicant’s independent claims 1, 12, and 17 do include a judicial exception (a point which Applicant does not concede), Applicant's claims integrate the judicial exception into a practical application and apply the alleged judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Thus, Applicant’s independent claims 1, 12, and 17, are not “directed to” a judicial exception because the judicial exception is integrated into a practical application of  he exception, and are therefore directed to patent-eligible subject matter. Accordingly, Applicant respectfully requests that the § 101 rejection of Applicant's independent claims 1, 12, and 17 be withdrawn.
Examiner Response
Examiner respectfully disagrees.
This argument has been addressed above with respect to Applicant argues#2-4 above and the 35 U.S.C 101 rejection below.
The rejection is maintained.


Applicant argues#6
Il. The claims include significantly more than any abstract idea (Step 2B)
Even assuming, arguendo, that Applicant’s independent claims 1, 12, and 17 are directed to an alleged abstract idea, which Applicant does not concede, Applicant's claims recite meaningful unconventional elements that amount to significantly more than any alleged abstract idea.  In BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. 2016), the court found that, when looking at the claim as an ordered combination of claim limitations, “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” Similar to the concepts discussed in BASCOM, Applicant's claims include elements that are sufficient to ensure that the claims amount to significantly more than any abstract idea.

For example, Applicant’s amended claim 1 recites: “receiving, by a payment service system and from an application executing on a mobile device of a user, a request to generate a user-defined identifier for indicating a financial account of the user, wherein the user-defined identifier has a syntax comprising: a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string; generating, by the payment service system and based at least in part on receiving the request from the application executing on the mobile device of the user, the user- defined identifier; mapping, by the payment service system and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, the mapping enabling at least in part the user- defined identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information; receiving, by the payment service system, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message identifies the user as the receiving user based on the user-defined identifier included in the message in lieu of the financial account information of the financial account of the user; parsing, by the payment service system, the message to identify the user- defined identifier; based at least in part on identifying the user-defined identifier in the message, accessing, by the payment service system, the financial account information associated with the financial account of the user using the identified identifier; and based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.”

These elements (particularly, but not exclusively, the highlighted elements) are significant, at least because the claim includes a specific technique for causing a payment service system to perform a desired action in response to identifying a user- defined identifier having a specific syntax when parsing a message. For example, 
Applicant’s claims include an unconventional user-defined identifier including a currency indicator prefixing one or more alphanumeric characters. The user-defined identifier of the user is included in a message, which is parsed by the payment service system. Based on identifying the user-defined identifier in the message, the system is able to determine an intent to transfer funds from the sending user to the user, and can also determine the target account of the transfer based on the user- defined identifier. In response, the payment service system is able to initiate the transfer from the account of the sending user to the account of the user. Accordingly, Applicant’s claims include a technique for causing a payment service system to perform a transfer based on an indication of intent to perform the transfer as a result of identifying Applicant’s unique user-defined identifier during parsing of a message. For at least these reasons, Applicant’s claims do not recite elements that are well- understood, routine, or generic.  

Furthermore, Applicant's claims include an inventive concept. Particularly, the claimed invention provides an unconventional and inventive technique for efficiently communicating, with a payment service system, an intent to perform a desired action (i.e., a transfer of funds), while also indicating the target of the action (i.e., the account of the user associated with the user-defined identifier). Thus, Applicant’s claims provide an improvement to electronic communication technology by simply causing the payment service system to perform the desired action through inclusion of a user-defined identifier having the specified syntax in a message. Accordingly, Applicant's claims provide a technical solution through the use of a non-conventional user-defined identifier for causing the payment service system to perform the action. 
None of these elements are generic or otherwise known in the field of the invention. To the contrary, Applicant’s claims are directed to a very specific method that is unknown in the art. Consequently, even if Applicant’s claims include an abstract idea, the claims include elements that singly and in combination amount to significantly more than the mere abstract idea. Therefore, Applicant's claims are patent-eligible.
For at least the foregoing reasons, Applicant’s independent claims 1, 12, and 17 are not directed to a judicial exception. Furthermore, even if Applicant's claims 1, 12, and 17 are directed to a judicial exception, Applicant’s claims 1, 12, and 17 amount to significantly more than the posited judicial exception. Accordingly, Applicant respectfully requests withdrawal of the §101 rejection of independent claims 1, 12, and 17.
In addition, Applicant respectfully requests withdrawal of the §101 rejection of dependent claims 2-11, 13-16, and 18-20 at least because these claims depend from one of the patent-eligible base claims 1, 12, or 17.
Examiner Response
Examiner respectfully disagrees.
The limitations that applicant highlights (in bold and italics above) are part of the identified abstract idea, see the Response to Applicant argues#2-4 above.
As far as the comparison to Bascom, the claims of the instant invention are unlike the claims in Bascom.
BASCOM was found patent eligible because the ordered combination was directed toward solving a problem arising in the realm of computer networks, providing a solution rooted in computer technology.  BASCOM provided a filtering of content that was not independent of the internet.  The ordered combination of elements as set forth by BASCOM, describe a customized filtering tool with customizable features specific to each end user.  
It was the non-conventional and non-generic arrangement of known conventional elements which made BASCOM patent eligible.
Whereas as discloses in the instant specification in paras 30, 32, 59-60 discloses computing devices recited at a high level of generality operating in their ordinary capacity and are being used as a tool to implement the steps of the identified abstract idea.
The portions of the specification is reproduced below:
[0030]In some embodiments, the cash tag technology can be implemented within a communication application context, such as a messaging application context. The term “messaging application,” as used here, refers to any messaging application that enables communication between users (e.g., sender and recipient of a message) over a wired or wireless communications network, through use of a communication message. The messaging application can be employed by a messaging service provider that delivers a communication service to users, e.g., chat or messaging capability. The messaging application can include, for example, a text messaging application for communication between phones (e.g., conventional mobile telephones or smartphones), or a crossplatform instant messaging application for smartphones and phones that use the Internet for communication. The messaging application can be executed on a user’s computing device (e.g., mobile device or conventional personal computer (PC)) based on instructions transmitted to and from a messaging computer server system (“messaging server’). In some instances, the messaging application can include a payment application with messaging capability that enables users of the payment application to communicate with one another. In such instances, the payment application can be executed on the user’s computing device based on instructions transmitted to and from a computer server 8 SQR-13341-06 SQ-0402-US2-C2 system employed by a payment service (e.g., the payment service discussed in this description or another payment service that supports payment transactions).

[0032] The sender can proceed to compose a message (or note in the body of the message) to the recipient by including, among other things, an input that contains a monetary currency indicator prefixing a numeric character (e.g., “Here is the $10 | owe you. Thanks.”). The mobile messaging application can parse the message to detect that the input has the syntax that includes a monetary currency indicator prefixing an alphanumeric character. In response, the mobile messaging application can identify the recipient to whom the message is being sent (e.g., based on the telephone number), identifies the amount desired by the sender to be sent to the recipient (e.g., based on the numeric character(s) of the input), and communicates that information to the payment application, which in turn communicates with the PSS for processing the money transfer.
[0059] The client device 102 can be any processing device capable of receiving user input as well as transmitting and/or receiving data via the network 108. In some embodiments, the client device 102 can be a conventional computer system (e.g., a desktop 102A or a laptop computer 102B) or a mobile device having computer functionality (e.g., a tablet device 102C, a smartphone 102D, or a conventional mobile phone (not shown)). The client device 102 typically includes a display that can be used to display a user interface, and may include suitable input devices (not shown for simplicity) such as a keyboard, a mouse, or a touchpad. In some embodiments, the display may be a touch-sensitive screen that includes input functionalities. 
[0060] The client device 102 can be configured to communicate via the network 108 with the web server 104 and/or the application server 106. In some embodiments, the client device 102 can retrieve or send information to the web server 104 and/or the application server 106, and run one or more applications with customized content retrieved from the web server 104 or the application server 106. For example, the client device 102 can execute a browser application to enable communication between the client device 102 and the web server 104 (e.g., to access a social networking website). In another example, the client device 102 can execute a customized client to enable communication between the client device 102 and the application server 106. For example, the customized client is a messaging application operated by a messaging server. The customized client can further provide a channel of communication between respective client devices of a sender user 140 (“sender 140”) and a recipient 142 (“recipient 142”) (e.g., a channel that enables transmission of one or more electronic messages including, e.g., text, audio, and/or video). For example, the customized client enables an instant exchange of electronic messages between the respective client devices. Other example messaging applications and/or messaging servers can include an email application and email server or a social networking messaging application and a social networking server. 

These recitations from the specification do not disclose a non-conventional and non-generic arrangement of known conventional pieces as was the case in Bascom.
Therefore the claimed invention is unlike the invention in Bascom.
There are no additional elements in the claim that amount to significantly more than the identified abstract idea.
The rejection is maintained.

Applicant argues#7
In making the rejection under 35 USC §103 of the prior version of Applicant's claim 1, the Office asserts that the combination of Katzin and Cozens teaches the prior version of Applicant’s claim 1. See Office Action at 11-17. Without conceding propriety of the rejection, Applicant submits that the combination of Katzin, Cozens, and/or the other cited documents does not teach or suggest “receiving, by a payment service system and from an application executing on a mobile device of a user, a request to generate a user-defined identifier for indicating a financial account of the user, wherein the user-defined identifier has a syntax comprising: a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string”, as presently recited in Applicant's claim 1.


In addition, Katzin does not teach or suggest “generating, by the payment service system and based at least in part on receiving the request from the application executing on the mobile device of the user, the user-defined identifier; [and] mapping, by the payment service system and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, the mapping enabling at least in part the user- defined identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information”, as also presently recited in Applicant’s claim 1. Consequently, Applicant respectfully submits that Katzin also does not teach or suggest these recitations of Applicant’s claim 1, as presented herein.
Cozens does not compensate for the shortcomings in the Katzin discussed above. For example, 

Accordingly, Cozens does not teach or suggest “generating, by the payment service system and based at least in part on receiving the request from the application executing on the mobile device of the user, the user-defined identifier; [and] mapping, by the payment service system and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, the mapping enabling at least in part the user-defined identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information”, as also presently recited in Applicant's claim 1. Therefore, combining the teachings of Cozens with those of Katzin still does not teach or suggest the above-discussed recitations of Applicant’s claim 1, as presented herein.
Examiner Response
Examiner respectfully disagrees.
The combination of Katzin and Cozens does disclose these limitations, see the 35 USC 103 rejection below.
The rejection is maintained.


Applicant argues#8
Thus, Pinkski is entirely silent with respect to the above-discussed elements of Applicant’s claim 1, as presented herein. Therefore, combining the teachings of Pinkski with those of Katzin and Cozens still does not teach or suggest the above-discussed recitations of Applicant's claim 1.

Mehrabi does not teach or suggest a user-defined identifier as described in Applicant's claim 1, or the other elements of Applicant’s claim 1 discussed above. To the contrary, Mehrabi is entirely silent with respect to these elements. Therefore combining the teachings of Mehrabi with those of Katzin, Cozens, and Pinkski still does not teach or suggest Applicant’s amended claim 1. Consequently, claim 1 is allowable for at least the above-discussed reasons.

For at least the reasons presented herein, the combination of Katzin, Cozens, Pinkski, and Mehrabi does not teach or suggest at least the above-discussed elements of Applicant’s independent claim 1. Therefore, Applicant respectfully requests that the Office withdraw the §103 rejection of claim 1.
Dependent Claims 2-11 Claims 2-11 ultimately depend from independent claim 1. As discussed above, claim 1 is allowable over the cited documents. Therefore, claims 2-11 are also allowable over the cited documents at least due to the dependency of these claims from an allowable base claim, as well as for the additional features that each recites. In view of the foregoing, Applicant respectfully requests that the Office withdraw the §103 rejection of claims 2-11.
For reasons similar to those discussed above with respect to claim 1, Applicant respectfully submits that the combination of Katzin, Cozens, Pinkski, and Mehrabi does not teach or suggest Applicant’s claim 12. For example, for at least the reasons discussed above, the combination of Katzin, Cozens, Pinkski, and Mehrabi does not teach or suggest “receiving, by the one or more processors and from an application executing on a mobile device of a user, a request to generate a user-defined identifier for indicating a financial account of the user, wherein the user-defined identifier has a syntax comprising: a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string; generating, by the one or more processors and based at least in part on receiving the request from the application executing on the mobile device of the user, the user-defined identifier; mapping, by the one or more processors and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, the mapping enabling at least in part the user- defined identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information”, as presently recited in Applicant’s claim 12 (emphasis added).
For at least the reasons presented herein, the combination of Katzin, Cozens, Pinkski, and Mehrabi does not teach or suggest all of the features of claim 12. Accordingly, Applicant respectfully requests that the Office withdraw the §103 rejection of claim 12.
Examiner Response
Examiner respectfully disagrees.
The combination of Katzin and Cozens does teach these limitations, see the 35 USC 103 rejection below.
The rejection is maintained.

Applicant argues#9
Dependent Claims 13-16
Claims 13-16 ultimately depend from independent claim 12. As discussed above, claim 12 is allowable over the cited documents. Therefore, claims 13-16 are also allowable over the cited documents at least due to the dependency of these claims from an allowable base claim, as well as for the additional features that each recites. In view of the foregoing, Applicant respectfully requests that the Office withdraw the §103 rejection of claims 13-16.
For reasons similar to those discussed above with respect to claim 1, Applicant respectfully submits that the combination of Katzin, Cozens, Pinkski, and Mehrabi does not teach or suggest Applicant’s claim 17. For example, for at least the reasons discussed above, the combination of Katzin, Cozens, Pinkski, and Mehrabi does not teach or suggest “receiving, by the one or more processors and from an application executing on a mobile device of a user, a request to generate a user-defined identifier for indicating a financial account of the user, wherein the user-defined identifier has a syntax comprising: a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string; generating, by the one or more processors and based at least in part on receiving the request from the application executing on the mobile device of the user, the user-defined identifier; mapping, by the one or more processors and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, the mapping enabling at least in part the user- defined identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information”, as presently recited in Applicant’s claim 17 (emphasis added).
For at least the reasons presented herein, the combination of Katzin, Cozens, Pinkski, and Mehrabi does not teach or suggest all of the features of claim 17.
Accordingly, Applicant respectfully requests that the Office withdraw the §103 rejection of claim 17. Dependent Claims 18-20 Claims 18-20 ultimately depend from independent claim 17. As discussed above, claim 17 is allowable over the cited documents. Therefore, claims 18-20 are also allowable over the cited documents at least due to the dependency of these claims from an allowable base claim, as well as for the additional features that each recites. In view of the foregoing, Applicant respectfully requests that the Office withdraw the §103 rejection of claims 18-20. Conclusion For at least the foregoing reasons, all claims are in condition for allowance. 
Examiner Response
Examiner respectfully disagrees.
The combination of Katzin and Cozens does teach these limitations, see the 35 USC 103 rejection below.
The rejection is maintained.

                                                        Double PatentingThe nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).3. Claims 1, 12, 17 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1,16,21 of US Patent 10,402,794 to Grassadonia et al (US Patent application no, 14/754,362).4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claims 1,16,21 of US Patent 10,402,794 recites all the limitations of claims 1, 12, 17 of the instant application. However in the instant application the limitations related to the payment service system associated with a social networking system and determination of a particular context associated with content of the user message performed by a statistical parsing model; identifying the indication of the intent based on both the unique payment proxy and the determined context; identifying a unique payment proxy based on a string of characters having the syntax, identifying by the payment service system, based on a stored association between the unique payment proxy and the recipient financial account, a recipient financial account associated with unique payment proxy, 
 and a confirmation prompt rendered at the payment platform is not disclosed.
5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1, 16, 21 of US Patent 10,402,794 by removing these limitations and thereby resulting in the claims of the present application, since the claims of the present application and the claims recited in the Patent document indeed do perform a similar function. 

6. Claims 1, 12, 17 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1, 9, 16 of US Patent 11,244,293 to Grassadonia et al (US Patent application no 16/557,622)4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claims 1, 9, 16 of US Patent 11,244,293 recites all the limitations of claims 1, 12, 17 of the instant application. However in the instant application the limitations related to the payment service system associated with a third party communication system and determining an intent of the user based at least in part on evaluating, using a statistical parsing model or natural language processing, at least one of context of the message and content of the message compared with at least one of context of at least one other message and content of at least one other message is not disclosed.

5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1, 9,16 of US Patent 11,244,293 by removing these limitations and thereby resulting in the claims of the present application, since the claims of the present application and the claims recited in the Patent document indeed do perform a similar function. 




                                         Claim Rejections- 35 U.S.C § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or method or computer readable medium, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 12 as the claim that represents the claimed invention for analysis and is similar to method, and computer readable medium claims Claim 1& 17 .
Claim 12 recites the limitations of:   
 A system comprising: one or more processors of a payment service system configured by executable instructions to perform operations comprising: 
receiving, by the one or more processors and from an application executing on a mobile device of a user, a request to generate a user-defined identifier for indicating a financial account of the user, wherein the identifier has a syntax comprising:
 a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string;
 generating, by the one or more processors and based at least in part on receiving the request from the application executing on the mobile device of the user, the user-defined identifier; 
mapping, by the one or more processors and in a database associated with the payment service system, the user-defined identifier to the financial account of the user,  the mapping enabling at least in part the user-identified identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information;
 receiving, by the one or more processors, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message identifies the user as the receiving user based on the user-defined identifier, included in the message in lieu of the financial account information of the financial account of the user;
 parsing, by the one or more processors, the message to identify the user- defined identifier;
 based at least in part on identifying the user-defined identifier in the message, accessing, by the one or more processors, the financial account information associated with the financial account of the user using the identified identifier; and
 based at least in part on accessing the financial account information associated with the financial account of the user, 
initiating, by the one or more processors, the transfer of funds from a financial account of the sending user to the financial account of the user.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (transferring funds between a sender and a recipient), (e.g., receiving, a request to generate a user-defined  identifier for indicating a financial account of the user, wherein the user-defined identifier has a syntax comprising:  a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string; mapping, the user-defined identifier to the financial account of the user, the mapping enabling at least in part the user-identified identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information; receiving, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message identifies the user as the receiving user based on the user-defined identifier, included in the message in lieu of the financial account information of the financial account of the user; parsing the message to identify the user- defined identifier; based at least in part on identifying the user-defined identifier in the message, accessing, the financial account information associated with the financial account of the user using the identified identifier; and based at least in part on accessing the financial account information associated with the financial account of the user, initiating the transfer of funds from a financial account of the sending user to the financial account of the user)).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
Claims 1,17 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 12 includes the following additional elements:
A system comprising: one or more processors of a payment service system configured by executable instructions; an application executing on a mobile device of a user; a database; 
 generating, by the one or more processors and based at least in part on receiving the request, a user-defined identifier.
The generating of an identifier comprising a string of characters is generally linking the identified abstract idea to a particular technology (creation of data structures).
The one or more processors, payment service system, application of a mobile device of the user, and database are recited at a high level of generality and as such is being used as a tool to implement the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12, 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 12, 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-11, 13-16, 18-20 which further define the abstract idea that is present in their respective independent claims 1, 12, 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims  2-11, 13-16, 18-20 are directed to an abstract idea. Thus, claims 1 -20 are not patent-eligible.

                                           Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-8, 12-20 are being rejected under 35 USC 103(a) as being unpatentable over US 2012/0158589 to Katzin et al, herein Katzin in view of US Patent 8,762,272 to Cozens et al, herein Cozens.
	Regarding claim 1, Katzin discloses: 
A method comprising:
receiving, by a payment service system and from an application executing on a mobile device of a user, a request to generate user-identified identifier for indicating a financial account of the user, wherein the user-defined identifier has a syntax comprising (At least: Fig 1A; Fig 1B; where in Fig 1A in the E.g, the @jfdoe and @johnq are the user identified identifiers for transferring money between the two parties);
Fig 1A, Fig 1B:

    PNG
    media_image2.png
    292
    580
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    306
    662
    media_image3.png
    Greyscale



a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter (At least: Fig 1A and associated text; [0031]:
Social Media Payment Platform (SocialPay)
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115. In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.

Katzin does not disclose, Cozens in the same field of endeavor discloses:
 wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string (At least: column 3: lines 20-30; column 8: lines 50-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string in order to ensure that the funds transfer transaction remains secure at all times (Cozens: column 3: lines 48-50).
Katzin further discloses:
generating, by the payment service system and based at least in part on receiving the request from the application executing on the mobile device of the user, the user defined identifier (At least: [0031], Fig 3: 305-310 and associated text, where the social network login (which corresponds to @fjdoe and @johnq from Fig 1a is akin the “user defined identifier”)  and para 31 discloses that the virtual wallet application running on the users’ mobile device is used to conduct the transfer of funds between the two parties);
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115. In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.
mapping, by the payment service system and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, the mapping enabling at least in part of the user-defined identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information (At least [0039], [0051], [0044], [0037], [0067]);
[0039] In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 213, a social pay database, e.g., 203b, to obtain a social network request template, e.g., 214, to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. For example, the database may be a relational database responsive to Structured Query Language ("SQL") commands. The merchant server may execute a hypertext preprocessor ("PHP") script including SQL commands to query the database for product data. An example PHP/SQL command listing, illustrating substantive aspects of querying the database, e.g., 214-215, is provided below:

    PNG
    media_image4.png
    224
    445
    media_image4.png
    Greyscale

[0044] FIG. 3 shows a logic flow diagram illustrating example aspects of social pay enrollment in some embodiments of the SocialPay, e.g., a Social Pay Enrollment ("SPE") component 300. In some embodiments, a user may desire to enroll in SocialPay. The user may provide user input, e.g., social pay enrollment input 301, into the client indicating the user's desire to enroll in social network authenticated purchase payment. In some implementations, using the user's input, the client may generate a social pay enrollment request, e.g., 302, and provide the enrollment request to the social pay server. In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 303, a social pay database to obtain a social network request template to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. In some implementations, the social pay server may redirect the client to a social network server. In some implementations, the social pay server may provide information extracted from the social pay enrollment request to the social network server as part of a user authentication/social pay app enroll request, e.g., 305. In some implementations, the social network server may provide a social network login request, e.g., 306, to the client. For example, the social network server may provide a HTML input form to the client. The client may display, e.g., 307, the login form for the user. In some implementations, the user may provide login input into the client, e.g., 308, and the client may generate a social network login response, e.g., 309, for the social network server. In some implementations, the social network server may authenticate the login credentials of the user, and upon doing so, update the profile of the user to indicate the user's enrollment in the social pay system. For example, in a social networking service such as Facebook.RTM., the social network server may provide permission to a social pay third-party developer app to access the user's information stored within the social network. In some embodiments, such enrollment may allow a virtual wallet application installed on a user device of to access the user's social profile information stored within the social network. Upon authentication, the social network server may generate an updated data record for the user, e.g., 310-311, and provide an enrollment notification, e.g., 312 to the social pay server. Upon receiving notification of enrollment from the social network server, the social pay server may generate, e.g., 313, a user enrollment data record, and store the enrollment data record in a social pay database, e.g., 314, to complete enrollment. In some implementations, the enrollment data record may include the information from the enrollment notification.

 [0051] With reference to FIG. 4B, in some embodiments, such posting of social messages may trigger SocialPay actions. For example, a social pay server 403a may be triggered to scan the social data for pay commands. In embodiments where every social post message originates from the virtual wallet application of a user, the SocialPay may optionally obtain the pay commands from the virtual wallet applications, and skip scanning the social networks for pay commands associated with the user. In embodiments where a user is allowed to issue pay commands from any device (even those not linked to the user's virtual wallet), the SocialPay may periodically, or even continuously scan the social networks for pay commands, e.g., 421. In embodiments where the SocialPay scans the social networks, the social pay server may query a social pay database for a profile of the user. For example, the social pay server may request a user ID and password for the social networks that the user provided to the social pay server during the enrollment phase (see, e.g., FIGS. 2-3). For example, the SocialPay server may issue PHP/SQL commands to query a database table (such as FIG. 24, Users 2419a) for user profile data. An example user profile data query 422, substantially in the form of PHP/SQL commands, is provided below:

    PNG
    media_image5.png
    197
    447
    media_image5.png
    Greyscale

(Where in para 44, the Social pay server queries to obtain a social network request, which in turn the  social network server is part of a user authentication/social pay app enroll request, e.g., 305. . For example, in a social networking service such as Facebook.RTM., the social network server may provide permission to a social pay third-party developer app to access the user's information stored within the social network. In some embodiments, such enrollment may allow a virtual wallet application installed on a user device of to access the user's social profile information stored within the social network.; also see Fig 3:305, these paras of Katzin disclose that the social pay server parses the enrollment data in order to associate (map) the enrollment data (the user identified indentifier), where the enrollment data in the social pay enroll, includes the users’ account information, see para 37, which discloses that in the enrollment phase, the user can associate an electronic card associated with user can have multiple accounts, see also para 67). 
receiving, by the payment service system, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message identifies the user as the receiving user based on the user-defined identifier, included in the message in lieu of the financial account information of the financial account of the user (At least: [0031], [0045], [0059], claim 22);
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115 In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.
parsing, by the payment service system, the message to identify the user-defined identifier (At least: claims 2&9);
based at least in part on identifying the user-defined identifier in the message, accessing, by the payment service system, the financial account information associated with the financial account of the user using the identified identifier (At least: [0031], [0067]; Fig 6B; [0086]);
[0031]: The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts; and
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

[0086]: In some embodiments, the social pay server may generate a query, e.g., 1324, for issuer server(s) corresponding to the user-selected payment options. For example, the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like. Issuer server(s), e.g., 1306a, of the issuer(s) may maintain details of the user's account(s).
based at least in part on accessing the financial account information associated with financial account of the user, initiating by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user  (at least: Fig 6B and associated text; [0067]);
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

Regarding claim 2, Katzin discloses the method of claim 1. Katzin further discloses wherein the string comprises the at least one letter and further comprises at least one of: one or more additional letters; or one or more numbers (At least: [0031]).
Claims 13, 18 are rejected using the same rationale as claim 2.
Regarding claim 3, Katzin discloses the method as recited in claim 1. Katzin further discloses further comprising determining, by the payment service system, the intent to transfer funds based in part on the message, wherein the intent is further determined based in part on the user-defined identifier being included in the message (At least: [0031]).
Claims 14, 19 are rejected using the same rationale as claim 3.

Regarding claim 4, Katzin discloses the  method as recited in claim 1. Katzin further discloses wherein receiving the message, parsing the message, and initiating the transfer of funds is performed in real time while the user and the sending user exchange one or more messages including the message indicating the intent to transfer funds (At least:  claims 2&9).
Regarding claim 5, Katzin discloses the method as recited in claim 1. Katzin further discloses wherein initiating, by the payment service system, the transfer of funds from the financial account of the sending user to the financial account of the user comprises initiating the transfer of funds from a first account of the sending user to a second account of the receiving user, wherein the second account is identified as the financial account of the user based on the user-defined identifier (At least: [0031], [0067]).
Regarding claim 6, Katzin discloses the method as recited in claim 1. Katzin further discloses the method further comprising:
establishing, by the payment service system, a connection to a messaging platform configured to operate real-time messaging between the user and at least the sending user through communication with a messaging application executing on the mobile device of the user (AT least: Fig 1A,Fig 1B and associated text: The social pay application is running on the users devices) , the payment service system having access, via the connection to the messaging platform, to an identity of the user and an identity of the sending user as registered with the messaging platform (At least: [0053],
[0053] The user may have signed up for numerous wallets. The message 412, 424 may be sent be sent from the user 402a to a second user via the social network 404a. In this example, user1 401a sent $25 to johnq with a message "#thanksforagreattime" 412b. SocialPay may later append various messages and/or send additional various messages, which will appear to the target user to have been sent by user1 401a. As an example, here the SocialPay determined (determination and parsing as described further below, e.g., FIGS. 6, 9 and 10 et al.) that user2 does not have a wallet into which they may redeem payment. As such SocialPay upon parsing and determination may append a message to allow the receiving user to sign up for a wallet and thus obtain the payment from user1; in this example, SocialPay appended "signup at visa.com/wallet to redeem this payment." It should be noted that various wallets may be employed and/or offered; for example, a social network may itself offer a wallet and as such another message of "signup at twitter.com/wallet to redeem this payment" may be appended. In another embodiment, SocialPay itself may host an e-wallet and as such the following message may be appended "signup at socialpay.com/wallet to redeem this payment." In one example, the SocialPay server may use login credentials provided by a user to automatically simultaneously and permanently be logged in reading every social message/post entered by the user from other client programs and in addition received messages that are sent to the user by other users. As such, SocialPay may parse all transactions send by the user and/or received messages that were directed to the user and determine which messages are directed to make person to person/entity payments. In another embodiment, this type of interception parsing may be employed at the social network servers instead of at the SocialPay servers. In yet another embodiment, both the SocialPay server and the social network server may do this type of interception parsing, the details of which are described further below (e.g., FIGS. 6, 9 and 10 et al.). It should be noted when this type of interception parsing is ongoing, which will be all the time unless a user specifically requests the cessation of such interception parsing, when the SocialPay server and/or other servers intercept messages and parse them and determine, e.g., they are triggers for payments, those servers may go on to process the parsed message triggering payment and other activities. For example, if the target user does not have an e-wallet account, upon look up and determination by the server, then the server may send a message in addition to the social message POST request 412, 424, where the additional message will provide details for where the target user may sign up and create an e-wallet account and redeem payment provided to them by another user/system. If SocialPay, instead, determines that the target user is already enrolled in an e-wallet, it may initiate and then facilitate the transfer of payment from the first user to the target user's account without further messaging or interaction (e.g., it may also require the target user to accept such payments, in which case it can send a second message to the target user asking them to reply to SocialPay saying yes to effectuate payment before such funds are delivered to the target user's e-wallet account).
; and
detecting, by the payment service system in real-time via the connection to the messaging platform and based on one or more messages exchanged between the sending user and the user, the message indicating the intent to transfer funds from the sending user to the user. (At least: [0046], [0053]):
0046] The user may have signed up for numerous wallets. The message 412 may be sent be sent from the user 402a to a second user via the social network 404a. In this example, user1 401a sent $25 to johnq with a message "#thanksforagreattime" 412b. SocialPay may later append various messages and/or send additional various messages that will appear to the target user to have been sent by user1 410a. As an example, here the SocialPay determined (determination and parsing as described further below, e.g., FIGS. 6, 9 and 10 et al.) that user2 does not have a wallet into which they may redeem payment. As such SocialPay upon parsing and determination may append a message to allow the receiving user to sign up for a wallet and thus obtain the payment from user1; in this example, social pay appended "signup at visa.com/wallet to redeem this payment." It should be noted that various wallets may be employed and/or offered; for example, a social network may itself offer a wallet and as such another message of "signup at twitter.com/wallet to redeem this payment" may be appended. In another embodiment, social pay itself may host an e-wallet and as such the following message may be appended "signup at socialpay.com/wallet to redeem this payment." In one example, the SocialPay server may use login credentials provided by a user to automatically simultaneously and permanently be logged in reading every social message/post entered by the user from other client programs and in addition received messages that are sent to the user by other users. As such, SocialPay may parse all transactions send by the user and/or received messages that were directed to the user and determine which messages are directed to make person to person payments. In another embodiment, this type of interception parsing may be employed at the social network servers instead of at the SocialPay servers. In yet another embodiment, both the SocialPay server and the social network server may do this type of interception parsing, the details of which are described further below (e.g., FIGS. 6, 9 and 10 et al.). It should be noted when this type of interception parsing is ongoing, which will be all the time unless a user specifically requests the cessation of such interception parsing, when the SocialPay server and/or other servers intercept messages and parse them and determine, e.g., they are triggers for payments, those servers may go on to process the parsed message triggering payment and other activities. For example, if the target user does not have an e-wallet account, upon look up and determination by the server, then the server may send a message in addition to the social message POST request 412, where the additional message will provide details for where the target user may sign up and create an e-wallet account and redeem payment provided to them by another user/system. If SocialPay, instead, determines that the target user is already enrolled in an e-wallet, it may initiate and then facilitate the transfer of payment from the first user to the target user's account without further messaging or interaction (e.g., it may also require the target user to accept such payments, in which case it can send a second message to the target user asking them to reply to social pay saying yes to effectuate payment before such funds are delivered to the target user's e-wallet account).
Claims 15 are rejected using the same rationale as claim 6.
	Regarding claim 7, Katzin discloses the method as recited in claim 1. Katzin further discloses further comprising receiving, by the payment service system and from the application executing on the mobile device of the user, the message indicating the intent to transfer funds (At least: Fig 1A, Fig 1B and associated text).

	Regarding claim 8, Katzin discloses the method as recited in claim 1. Katzin further discloses further comprising:
providing, by the payment service system, to a device associated with the sending user, a webpage including an interactive element presented with the webpage, the webpage with the interactive element generated based on the user-defined identifier of the user (AT least: [0073]; Fig 11); 
[0073] FIG. 11 shows a data flow diagram illustrating an example user purchase checkout procedure in some embodiments of the SocialPay. In some embodiments, a user, e.g., nom, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 1103a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 1102). For example, the user may provide user input, e.g., checkout input 1111, into the client indicating the user's desire to purchase the product. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. As an example, a user in a merchant store may scan a product barcode of the product via a barcode scanner at a point-of-sale terminal. As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart. For example, the user may activate a user interface element provided by the client to indicate the user's desire to complete the user purchase checkout
wherein receipt, by the payment service system, of an indication of interaction with the interactive element via the device associated with the sending user at least partially causes the payment service system to initiate the transfer of funds from the financial account of the sending user to the financial account of the user based at least in part on the user-defined identifier (AT least: [0078], [0085], [0094], [0099]);
0078] FIGS. 13A-B show data flow diagrams illustrating an example purchase transaction authorization procedure in some embodiments of the SocialPay. With reference to FIG. 13A, in some embodiments, a user, e.g., 1301a, may wish to utilize a virtual wallet account to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may utilize a physical card, or a user wallet device, e.g., 1301b, to access the user's virtual wallet account. For example, the user wallet device may be a personal/laptop computer, cellular telephone, smartphone, tablet, eBook reader, netbook, gaming console, and/or the like. The user may provide a wallet access input, e.g., 1311 into the user wallet device. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. In some embodiments, the user wallet device may authenticate the user based on the user's wallet access input, and provide virtual wallet features for the user.
 [0085] With reference to FIG. 13B, in some embodiments, the social pay server may process the transaction so as to transfer funds for the purchase into an account stored on an acquirer of the merchant. For example, the acquirer may be a financial institution maintaining an account of the merchant. For example, the proceeds of transactions processed by the merchant may be deposited into an account maintained by at a server of the acquirer.
Claims 16, 20 are rejected using the same rationale as claim 8.
	Regarding claim 12, Katzin discloses:
	A system comprising:
	one or more processors of a payment service system configured by executable instructions to perform operations comprising (At least: claim 8);
receiving, by the one or more processors and from an application executing on a mobile device of a user, a request to generate a user-defined identifier for indicating a financial account of the user, wherein the identifier has a syntax comprising (At least: Fig 1A; Fig 1B; where in Fig 1A in the E.g, the @jfdoe and @johnq are the user identified identifiers for transferring money between the two parties);
Fig 1A, Fig 1B:

    PNG
    media_image2.png
    292
    580
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    306
    662
    media_image3.png
    Greyscale



a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter (At least: Fig 1A and associated text; [0031]:
Social Media Payment Platform (SocialPay)
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115. In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.

Katzin does not disclose, Cozens in the same field of endeavor discloses:
 wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string (At least: column 3: lines 20-30; column 8: lines 50-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string in order to ensure that the funds transfer transaction remains secure at all times (Cozens: column 3: lines 48-50).
Katzin further discloses:
generating, by the one or more processors and based at least in part on receiving the request from the application executing on the mobile device of the user, the user-defined identifier (At least:  [0031], Fig 3: 305-310 and associated text, where the social network login (which corresponds to @fjdoe and @johnq from Fig 1a is akin the “user defined identifier”)  and para 31 discloses that the virtual wallet application running on the users’ mobile device is used to conduct the transfer of funds between the two parties);
mapping, by the one or more processors and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, the mapping enabling at least in part the user-defined identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information (At least [0039], [0051], [0044], [0037], [0067])
[0039] In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 213, a social pay database, e.g., 203b, to obtain a social network request template, e.g., 214, to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. For example, the database may be a relational database responsive to Structured Query Language ("SQL") commands. The merchant server may execute a hypertext preprocessor ("PHP") script including SQL commands to query the database for product data. An example PHP/SQL command listing, illustrating substantive aspects of querying the database, e.g., 214-215, is provided below:

    PNG
    media_image6.png
    224
    445
    media_image6.png
    Greyscale

[0044] FIG. 3 shows a logic flow diagram illustrating example aspects of social pay enrollment in some embodiments of the SocialPay, e.g., a Social Pay Enrollment ("SPE") component 300. In some embodiments, a user may desire to enroll in SocialPay. The user may provide user input, e.g., social pay enrollment input 301, into the client indicating the user's desire to enroll in social network authenticated purchase payment. In some implementations, using the user's input, the client may generate a social pay enrollment request, e.g., 302, and provide the enrollment request to the social pay server. In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 303, a social pay database to obtain a social network request template to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. In some implementations, the social pay server may redirect the client to a social network server. In some implementations, the social pay server may provide information extracted from the social pay enrollment request to the social network server as part of a user authentication/social pay app enroll request, e.g., 305. In some implementations, the social network server may provide a social network login request, e.g., 306, to the client. For example, the social network server may provide a HTML input form to the client. The client may display, e.g., 307, the login form for the user. In some implementations, the user may provide login input into the client, e.g., 308, and the client may generate a social network login response, e.g., 309, for the social network server. In some implementations, the social network server may authenticate the login credentials of the user, and upon doing so, update the profile of the user to indicate the user's enrollment in the social pay system. For example, in a social networking service such as Facebook.RTM., the social network server may provide permission to a social pay third-party developer app to access the user's information stored within the social network. In some embodiments, such enrollment may allow a virtual wallet application installed on a user device of to access the user's social profile information stored within the social network. Upon authentication, the social network server may generate an updated data record for the user, e.g., 310-311, and provide an enrollment notification, e.g., 312 to the social pay server. Upon receiving notification of enrollment from the social network server, the social pay server may generate, e.g., 313, a user enrollment data record, and store the enrollment data record in a social pay database, e.g., 314, to complete enrollment. In some implementations, the enrollment data record may include the information from the enrollment notification.

 [0051] With reference to FIG. 4B, in some embodiments, such posting of social messages may trigger SocialPay actions. For example, a social pay server 403a may be triggered to scan the social data for pay commands. In embodiments where every social post message originates from the virtual wallet application of a user, the SocialPay may optionally obtain the pay commands from the virtual wallet applications, and skip scanning the social networks for pay commands associated with the user. In embodiments where a user is allowed to issue pay commands from any device (even those not linked to the user's virtual wallet), the SocialPay may periodically, or even continuously scan the social networks for pay commands, e.g., 421. In embodiments where the SocialPay scans the social networks, the social pay server may query a social pay database for a profile of the user. For example, the social pay server may request a user ID and password for the social networks that the user provided to the social pay server during the enrollment phase (see, e.g., FIGS. 2-3). For example, the SocialPay server may issue PHP/SQL commands to query a database table (such as FIG. 24, Users 2419a) for user profile data. An example user profile data query 422, substantially in the form of PHP/SQL commands, is provided below:

    PNG
    media_image7.png
    197
    447
    media_image7.png
    Greyscale

(Where in para 44, the Social pay server queries to obtain a social network request, which in turn the  social network server is part of a user authentication/social pay app enroll request, e.g., 305. . For example, in a social networking service such as Facebook.RTM., the social network server may provide permission to a social pay third-party developer app to access the user's information stored within the social network. In some embodiments, such enrollment may allow a virtual wallet application installed on a user device of to access the user's social profile information stored within the social network.; also see Fig 3:305, these paras of Katzin disclose that the social pay server parses the enrollment data in order to associate (map) the enrollment data (the user identified indentifier), where the enrollment data in the social pay enroll, includes the users’ account information, see para 37, which discloses that in the enrollment phase, the user can associate an electronic card associated with user can have multiple accounts, see also para 67). 
receiving, by the one or more processors, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message identifies the user as the receiving user based on the user-defined identifier included in the message in lieu of the financial account information of the financial account of the user (At least: [0031], [0045], [0059], claim 22);
parsing, by the one or more processors, the message to identify the user-defined identifier (At least: claims 2&9);
based at least in part on identifying the user-defined identifier in the message, accessing, by the one or more processors, the financial account information associated with the financial account of the user using the identified identifier (At least: [0031], [0067]; Fig 6B; [0086]);
[0031]: The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts; and
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

[0086]: In some embodiments, the social pay server may generate a query, e.g., 1324, for issuer server(s) corresponding to the user-selected payment options. For example, the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like. Issuer server(s), e.g., 1306a, of the issuer(s) may maintain details of the user's account(s). 
based at least in part on accessing the financial account information associated with financial account of the user, initiating by the one or more processors, the transfer of funds from a financial account of the sending user to the financial account of the user  (at least: Fig 6B and associated text; [0067]);
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

	Regarding claim 17, Katzin discloses one or more non-transitory computer readable storage media storing instructions executable by one or more processors to configure the one or more processors perform operations comprising (At least: claim 15; [0168]);
	receiving, by the one or more processors and from an application executing on a mobile device of a user, a request to generate a user-defined identifier for indicating a financial account of the user, wherein the user identified identifier has a syntax comprising (At least: Fig 1A; Fig 1B; where in Fig 1A in the E.g, the @jfdoe and @johnq are the user identified identifiers for transferring money between the two parties);
Fig 1A, Fig 1B:

    PNG
    media_image2.png
    292
    580
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    306
    662
    media_image3.png
    Greyscale



a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters comprising at least one letter (At least: Fig 1A and associated text; [0031]:
Social Media Payment Platform (SocialPay)
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115. In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.

Katzin does not disclose, Cozens in the same field of endeavor discloses:
 wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string (At least: column 3: lines 20-30; column 8: lines 50-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string in order to ensure that the funds transfer transaction remains secure at all times (Cozens: column 3: lines 48-50).
Katzin further discloses:
generating, by the one or more processors and based at least in part on receiving the request from the application executing on the mobile device of the user, the user-defined identifier (At least:  [0031], Fig 3: 305-310 and associated text, where the social network login (which corresponds to @fjdoe and @johnq from Fig 1a is akin the “user defined identifier”)  and para 31 discloses that the virtual wallet application running on the users’ mobile device is used to conduct the transfer of funds between the two parties);
[0031] The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (hereinafter "SocialPay") transform message posts to social networks, via SocialPay components, into payment transaction receipts social merchant-consumer bridging offers. FIGS. 1A-B show block diagrams illustrating example aspects of payment transactions via social networks in some embodiments of the SocialPay. In some embodiments, the SocialPay may facilitate per-2-person transfers 110 of money via social networks. For example, a user (user1 111) may wish to provide funds (dollars, rewards, points, miles, etc. 114) to another user (user2 116). The user may utilize a virtual wallet to provide a source of funds. In some embodiments, the user may utilize a device 112 (such as a smartphone, mobile device, laptop computer, desktop computer, and/or the like) to send a social post message via the social network 115. In some embodiments, the social post message may include information on an amount of funds to be transferred and an identity of another user to whom the funds should be transferred. The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts. The SocialPay may, on the basis of resolving this information, execute a transaction to transfer funds from the payor to the payee. For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM. such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds. In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM. such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user. The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234"; the SocialPay may transfer the funds and recognize transaction request #id1234 as being fulfilled. In some embodiments, the SocialPay may generate transaction/request ID numbers for the users to prevent coinciding transaction/request ID numbers for different transaction/requests.
mapping, by the one or more processors and in a database associated with the payment service system, the user-defined identifier to the financial account of the user, the mapping enabling at least in part of the user-defined identifier to indicate the financial account of the user, wherein the financial account is associated with financial account information (At least [0039], [0051], [0044], [0037], [0067]);
[0039] In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 213, a social pay database, e.g., 203b, to obtain a social network request template, e.g., 214, to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. For example, the database may be a relational database responsive to Structured Query Language ("SQL") commands. The merchant server may execute a hypertext preprocessor ("PHP") script including SQL commands to query the database for product data. An example PHP/SQL command listing, illustrating substantive aspects of querying the database, e.g., 214-215, is provided below:

    PNG
    media_image6.png
    224
    445
    media_image6.png
    Greyscale

[0044] FIG. 3 shows a logic flow diagram illustrating example aspects of social pay enrollment in some embodiments of the SocialPay, e.g., a Social Pay Enrollment ("SPE") component 300. In some embodiments, a user may desire to enroll in SocialPay. The user may provide user input, e.g., social pay enrollment input 301, into the client indicating the user's desire to enroll in social network authenticated purchase payment. In some implementations, using the user's input, the client may generate a social pay enrollment request, e.g., 302, and provide the enrollment request to the social pay server. In some embodiments, the social pay server may obtain the enrollment request from the client, and extract the user's payment detail (e.g., XML data) from the enrollment request. For example, the social pay server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 24. In some implementations, the social pay server may query, e.g., 303, a social pay database to obtain a social network request template to process the enrollment request. The social network request template may include instructions, data, login URL, login API call template and/or the like for facilitating social network authentication. In some implementations, the social pay server may redirect the client to a social network server. In some implementations, the social pay server may provide information extracted from the social pay enrollment request to the social network server as part of a user authentication/social pay app enroll request, e.g., 305. In some implementations, the social network server may provide a social network login request, e.g., 306, to the client. For example, the social network server may provide a HTML input form to the client. The client may display, e.g., 307, the login form for the user. In some implementations, the user may provide login input into the client, e.g., 308, and the client may generate a social network login response, e.g., 309, for the social network server. In some implementations, the social network server may authenticate the login credentials of the user, and upon doing so, update the profile of the user to indicate the user's enrollment in the social pay system. For example, in a social networking service such as Facebook.RTM., the social network server may provide permission to a social pay third-party developer app to access the user's information stored within the social network. In some embodiments, such enrollment may allow a virtual wallet application installed on a user device of to access the user's social profile information stored within the social network. Upon authentication, the social network server may generate an updated data record for the user, e.g., 310-311, and provide an enrollment notification, e.g., 312 to the social pay server. Upon receiving notification of enrollment from the social network server, the social pay server may generate, e.g., 313, a user enrollment data record, and store the enrollment data record in a social pay database, e.g., 314, to complete enrollment. In some implementations, the enrollment data record may include the information from the enrollment notification.

 [0051] With reference to FIG. 4B, in some embodiments, such posting of social messages may trigger SocialPay actions. For example, a social pay server 403a may be triggered to scan the social data for pay commands. In embodiments where every social post message originates from the virtual wallet application of a user, the SocialPay may optionally obtain the pay commands from the virtual wallet applications, and skip scanning the social networks for pay commands associated with the user. In embodiments where a user is allowed to issue pay commands from any device (even those not linked to the user's virtual wallet), the SocialPay may periodically, or even continuously scan the social networks for pay commands, e.g., 421. In embodiments where the SocialPay scans the social networks, the social pay server may query a social pay database for a profile of the user. For example, the social pay server may request a user ID and password for the social networks that the user provided to the social pay server during the enrollment phase (see, e.g., FIGS. 2-3). For example, the SocialPay server may issue PHP/SQL commands to query a database table (such as FIG. 24, Users 2419a) for user profile data. An example user profile data query 422, substantially in the form of PHP/SQL commands, is provided below:

    PNG
    media_image7.png
    197
    447
    media_image7.png
    Greyscale

(Where in para 44, the Social pay server queries to obtain a social network request, which in turn the  social network server is part of a user authentication/social pay app enroll request, e.g., 305. . For example, in a social networking service such as Facebook.RTM., the social network server may provide permission to a social pay third-party developer app to access the user's information stored within the social network. In some embodiments, such enrollment may allow a virtual wallet application installed on a user device of to access the user's social profile information stored within the social network.; also see Fig 3:305, these paras of Katzin disclose that the social pay server parses the enrollment data in order to associate (map) the enrollment data (the user identified indentifier), where the enrollment data in the social pay enroll, includes the users’ account information, see para 37, which discloses that in the enrollment phase, the user can associate an electronic card associated with user can have multiple accounts, see also para 67).
receiving, by the one or more processors, a message indicating an intent to transfer funds from a sending user to a receiving user, wherein the message identifies the user as the receiving user based on the user-defined identifier, included in the message in lieu of the financial account information of the financial account of the user (At least: [0031], [0045], [0059], claim 22);
parsing, by the one or more processors, the message to identify the user-defined identifier (At least: claims 2&9);
based at least in part on identifying the user-defined identifier in the message, accessing, by the one or more processors, the financial account information associated with the financial account of the user using the identified identifier (At least: [0031], [0067]; Fig 6B; [0086]);
[0031]: The SocialPay may intercept the message before it is sent to the social networking service, or it may obtain the message from the social networking service. Using the social post message, the SocialPay may resolve the identities of a payor and payee in the transaction. The SocialPay may identify accounts of the payor and payee to/from which funds need be credited or debited, and an amount of credit/debit to apply to each of the accounts; and
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.

[0086]: In some embodiments, the social pay server may generate a query, e.g., 1324, for issuer server(s) corresponding to the user-selected payment options. For example, the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like. Issuer server(s), e.g., 1306a, of the issuer(s) may maintain details of the user's account(s). 
based at least in part on accessing the financial account information associated with financial account of the user, initiating by the one or more processors, the transfer of funds from a financial account of the sending user to the financial account of the user  (at least: Fig 6B and associated text; [0067]);
[0067]: With reference to FIG. 6B, in some embodiments, the SocialPay may extract an identification of a payor and payee in the transaction, 631. The SocialPay may query a database for payee account data for payment processing, 632 based at least in part on accessing the financial account information associated with the financial account of the user, initiating, by the payment service system, the transfer of funds from a financial account of the sending user to the financial account of the user.
2.	Claim 9 is being rejected under 35 U.S.C 103(a) as being unpatentable over Katzin in view of Cozens and further in view of US 2014/0095380 to Pinkski.
	Regarding claim 9, Katzin discloses the method as recited in claim 8. Katzin does not disclose, Pinski in the same field of endeavor discloses wherein providing the webpage further comprises:
determining a default amount of funds to transfer from the financial account of the sending user to the financial account of the user based on at least one of: a preconfigured default amount associated with the user-defined identifier (At least: [0067]; Fig 8A) , or a default amount determined for a transaction type detected from the message; and
adding, by the payment service system, the default amount to the webpage when configuring the webpage (At least: [0067]; Fig 8A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include determining a default amount of funds to transfer from the financial account of the sending user to the financial account of the user based on at least one of: a preconfigured default amount associated with the user-defined identifier and adding, by the payment service system, the default amount to the webpage when configuring the webpage in order to ensure that a user’s experience interacting with their financial information is improved upon (Pinksi: [0037]).

3.	Claims 10-11 are being rejected under 35 U.S.C 103(a) as being unpatentable over Katzin in view of Cozens and further in view of US 2009/0012895 to Mehrabi.
	Regarding claim 10, Kaztin discloses the method as recited in claim 8. Katzin does not disclose, Mehrabi in the same field of endeavor discloses further comprising generating the webpage at least in part in response to receiving the message from the device associated with the sending user, the message including the user-defined identifier of the user and a payment amount (At least: claims 26, 28, 33).
26. A method of receiving a donation for a cause comprising: creating a cause donation webpage including a payment input object, receiving a payment from a donor, crediting a first account with a first portion of said payment, crediting a second account with a second portion of said payment.
28. The method of claim 27, wherein said credit card transaction payment is processed by an internet merchant account.
32. The method of claim 26, further comprising sending a prompt for a message to said donor.
33. The method of claim 32, wherein said message is selected from a plurality of previously posted messages.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include further comprising generating the webpage at least in part in response to receiving the message from the device associated with the sending user, the message including the user-defined identifier of the user and a payment amount in order to ensure that individuals can securely conduct fundraising activities, raise awareness, and promote events with greater efficiency (Mehrabi: [0022]).
	Regarding claim 11, Katzin discloses the method as recited in claim 1. Katzin does not disclose, Mehrabi discloses further comprising sending a communication to a device associated with the sending user, the communication including a link to a uniform resource locator, wherein selection of the link directs an application on the device associated with the sending user to a webpage that enables the sending user to provide account information for the financial account of the sending user (At least: [0020], [0021], [0033] to [0035], [0046], [0055], [0059] to [0063], [0075], [0076]);
[0046] Since such applications can be shared between individual users (i.e. sharing a link or URL that allows users to be redirected to a desired page), user 104 can pass on to user 105 such applications. The payment and cause applications then redirect user 105 to server 102 and introduces that user to the hosted website where information on fundraising and other similar personal events are promoted. Thus, while each application gets distributed throughout network 100, more and more users are invited to the target website hosted by server 102.
[0055] At step 305 a cause webpage URL is identified and at step 306 a user provides the addresses of targeted parties that may be interested in viewing the cause webpage. Finally, at step 307, the parties identified in step 306 are delivered an email communication with information regarding the cause.
[0075] When all sign-up is completed, a user may be redirected to an edit account page and provided a number of options to customize and promote their account and to further the viral distribution process--such as (respectively) creating their own URL and being prompted to provide a list of email addresses to invite others to their page and ultimately the main website.
[0076] In an exemplary embodiment, once signed up, a user will have a URL for their page. The primary page may be a personal primary page, where the user promotes themselves throughout the network, or a primary cause page, where the user promotes a cause or event either directly hosted by that user or as a representative of a larger organization.
[0059] Next, FIG. 5 shows a flow chart depicting a basic method of receiving and processing a payment or donation, in accordance with one embodiment of the present invention. The method is explained in the order shown below; however the following steps may be taken in any other conceivable sequence without deviating from the scope of the present invention.
[0060] At step 501 the user is provided with a webpage with at least one input object wherein the user may input data such as a dollar amount that user desires to donate for a particular cause.
[0061] Once an input object is received from a user at step 502, the transaction may be completed either by requesting a credit card number at step 503, requesting an account number to transfer money from a pre-established account at step 504, or any information necessary to make a wire transfer at step 505. Naturally, this donation or payment may be made in any manner or combinations thereof, without deviating from the scope of the present invention. Once the required information is received, the transaction is processed at step 506.
[0062] At step 507, a percentage of the payment or donation is kept by the service provider and the remainder is deposited in the donation or payment destination account at step 508.
[0063] FIG. 6 illustrates a flow chart for a basic sign-up process of a user, such as a Facebook.TM. platform user, utilizing an application within the Facebook.TM. platform in accordance with one embodiment of the present invention. Facebook.TM. is a social networking site that allows a developer to submit an application on the Facebook.TM. platform. A Facebook.TM. user will be able to add the application for causes and fundraisers or personal payment in accordance with an exemplary embodiment of the present invention. The method is explained in the order shown below; however the following steps may be taken in any other conceivable sequence without deviating from the scope of the present invent
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katzin’s invention to include further comprising sending a communication to a device associated with the sending user, the communication including a link to a uniform resource locator, wherein selection of the link directs an application on the device associated with the sending user to a webpage that enables the sending user to provide account information for the financial account of the sending user  in order to ensure that individuals can securely conduct fundraising activities, raise awareness, and promote events with greater efficiency (Mehrabi: [0022]).

	                                                CONCLUSION
                                                                                                                                                                                                 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-291-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/25/2022